Case 1:18-cv-01987-KMT Document 33 Filed 03/08/19 USDC Colorado Page 1 of 2

LTV THE UNITED STATES DISTRICT CouRT
FOR THE DISTRICT OF COLORADO

Civie Aerion No. AG - ev ~ OLAV KM

Ene Thlec Vette,
FILED
wJ/, UNITED STATES DISTRICT COURT
NENVER, COLORADO
Sanders, Deguty , K-49 Unit, a de elle
Guster) Seer gent (Biel, end JEFFREY P COLWELL
Ox, K-A Deputy. a
Defeadears,

 

 

~ af of
Docu FES TENE

Pleat FE EM Tyler Vette | LS Gendt WING
tne CUCU CotrecRonal Foaility acatess
Wer @ We VS UN erty OX, hv Neh: \S Cay
Ste Ving Cor reckiona ect \\ tA CAdCess | 1S
v. O. Bor WwO iA StecKing Colocude Zp
code ¥O'TS |.

a, _—
AMerch §, 2O1F Ze

Executed on(Dete) Plein Er Erie Tyler Vette
Case 1:18-cv-01987-KMT Document 33 Filed 03/08/19 USDC Colorado Page 2 of 2

CERTIFICATE OF SERVICE

Plaintiff, Eric Tyler Vette, certifies the foregoing document(s),
Motion(s), bearing Case Number 1:18-cv-01987-KMT, was placed in the
facility mailing system, postage prepaid, First Class, was sent to,

the OFFICE OF THE CLERK, UNITED STATES DISTRICT COURT, ALFRED A. ARRAJ
COURTHOUSE, 901-19th St., ROOM A105, DENVER, CO 80294-3589 on:

 

Merch © 2014
Executed on (Date) Eric Tyler Vette, Plaintiff,
Under Penalty of Perjury
28 U.S.C. 1746

 

Eric Tyler Vette

#180289

Crowley County Correctional Facility
6564 State Highway 96

Olney Springs, CO 81062-8700
